Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0361523 A1 to Sharma et al. (Sharma) and U.S. Patent Application Publication No. US 2009/0194674 A1 to Shih.
As to claim 1, Sharma discloses an eye tracking system (130) for use with a head-mounted display (HMD) unit (120, 130, 1200) (Figs. 1-3, 12, 13, Pars. 31-32, 162), comprising: a support frame (205, 305, 1220) mounted to the HMD unit (120, 130, 1200) (Figs. 1-3, 12, 13, Pars. 60, 162); a light source (320, 430) mounted to the support frame and configured to illuminate an area of a subject's eye (Figs. 3, 4, 12, 13, Pars. 44, 65, 67); a plurality of photosensors (330) mounted to the support frame (205, 305, 1220) (Figs. 3, 12, Par. 65) and configured to receive reflected light from different portions of the illuminated eye) (Figs. 3, 12, 13, Par. 65); a temperature sensor mounted to the support frame and configured to measure a temperature (Fig. 13, Par. 168); and a processor (1310) programmed to execute an algorithm (Figs. 1, 13, Pars. 52-53) including: a processing module that compensates photosensor (330, 440) measurement error in the HMD unit (Figs. 1-4, 12-13, Pars. 41-42); and an eye-tracking module that determines a gaze position of the eye using a mapping between intensities of photosensors (330, 440) and a gaze position estimated during a calibration procedure (e.g. based on the one or more measurement signals from one or more position sensors 128, IMU 132 may generate fast calibration data indicating an estimated position of near-eye display 120 relative to an initial position of near-eye display 120) (Figs. 1-4, 12, 13, Pars. 40, 42, see also Pars. 43, 45, 65, 67).
Sharma does not expressly disclose the temperature sensor configured to measure a temperature of the photosensors; and compensates photosensor measurement error due to variable operating temperature.
Shih discloses a temperature sensor (thermistor) configured to measure a temperature of the photosensors (980) (Fig. 9, Par. 40); and a processing module (970) that compensates photosensor measurement error due to variable operating temperature (Fig. 9, Par. 40).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).
As to claims 11 and 20, see claim 1 rejection/motivation above. 
As to claim 2, Sharma as modified discloses determining the gaze position of the eye using the mapping between the intensities of photosensors that are compensated photosensor measurement errors due to variable operating temperature in the HMD unit and the estimated gaze position (Sharma’s Figs. 1-4, 12, 13, Pars. 40, 42, see also Pars. 43, 45, 65, 67, Shih’s Fig. 9, Par. 40).  It would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).
As to claim 12, see claim 2 rejection/motivation above.
As to claim 3, Sharma discloses adjusting display properties of the HMD unit (120, 130, 1200) based on the determined gaze position of the eye (Pars. 34, 49, 65); and adjusting a rendering process for the HMD unit (120, 130, 1200) based on the determined gaze position of the eye (Pars. 34, 49, 65).
As to claim 13, see claim 3 rejection/motivation above.
As to claim 4, Sharma discloses estimating inter-pupilar distance measurements based on the determined gaze position of the eye (Par. 49).
As to claim 14, see claim 4 rejection/motivation above.
As to claim 5, Sharma as modified discloses receiving an interior temperature measurement of the HMD unit (Sharma’s 120, 130, 1200) from the temperature sensor (e.g. photosensors and temperature sensor are inside/on the frame/head mount housing) (Sharma’s Figs. 1-3, 12, 13, Pars. 31-32, 162, Shih’s Fig. 9, Par. 40); and compensating photosensor measurement error based on the received interior temperature measurement of the HMD unit (Sharma’s 120, 130, 1200)(Sharma’s Figs. 1-4, 12, 13, Pars. 40, 42, see also Pars. 43, 45, 65, 67, Shih’s Fig. 9, Par. 40).  It would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).
As to claim 15, see claim 5 rejection/motivation above.
As to claim 7, Sharma as modified discloses the processing module compensates a non- linear independence of photosensor reading with a temperature of a photosensor (Shih’s Fig. 2, Par. 26).  It would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).
As to claim 17, see claim 7 rejection/motivation above.
As to claim 8, Sharma as modified discloses compensating photosensor measurement error connected with a temperature variation in the HMD unit (Sharma’s 120, 130, 1200) (e.g. photosensors and temperature sensor are inside/on the frame/head mount housing) (Sharma’s Figs. 1-4, 12, 13, Pars. 40, 42, see also Pars. 43, 45, 65, 67, Shih’s Fig. 9, Par. 40).  It would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).
As to claim 18, see claim 8 rejection/motivation above.
As to claim 10, Sharma as modified  discloses constructing the mapping between intensities values (Shih’s Par. 40) and a gaze position by using the calibration data to construct a mapping basing purely on a reading of a single user, or a general mapping modified for a selected user (e.g. eye calibration parameters may be specific to a particular user) (Sharma’s Par. 59).  It would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0361523 A1 to Sharma et al. (Sharma) and U.S. Patent Application Publication No. US 2009/0194674 A1 to Shih; in view of U.S. Patent Application Publication No. US 2007/0001833 A1 to Sharma et al. (Sharma’833).
As to claim 6, see claim 5 rejection/motivation above.  Sharma as modified further discloses compensating photosensor measurement error by calculating a heat transfer formula between an interior of the HMD unit (Sharma’s 120, 130, 1200) and photosensors (Sharma’s 330, 430) to estimate a temperature of photosensors (Sharma’s Figs. 1-4, 12, 13, Pars. 40, 42, see also Pars. 43, 45, 65, 67, Shih’s Fig. 9, Par. 40), wherein the heat transfer formula based on the HMD unit (Sharma’s Figs. 1-4, 12, 13, Pars. 40, 42, see also Pars. 43, 45, 65, 67, Shih’s Fig. 9, Par. 40)  It would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Shih to provide an improved photosensor sensitivity as suggested by Shih (Par. 22).
Sharma as modified does not expressly disclose the heat transfer formula includes a coefficient.
Sharma’833 discloses the heat transfer formula includes a coefficient (Pars. 20, 24-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Sharma’833 to provide a compensated signal thereby provide a corrected detection as suggested by Sharma’833 (Par. 25).
As to claim 16, see claim 6 rejection/motivation above.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0361523 A1 to Sharma et al. (Sharma) and U.S. Patent Application Publication No. US 2009/0194674 A1 to Shih; in view of U.S. Patent Application Publication No. US 2015/0212576 A1 to Ambrus et al. (Ambrus).
As to claim 9, Sharma as modified does not expressly disclose performing the calibration procedure including acquiring calibration data by: operating the HMD unit to present a fixation target sequentially at multiple known locations; and detecting and storing light intensities gathered by the photosensors during presentation of the fixation target
Ambrus discloses performing the calibration procedure including acquiring calibration data by: operating the HMD unit to present a fixation target sequentially at multiple known locations (Fig. 6A, Par. 73); and detecting and storing light intensities gathered by the photosensors during presentation of the fixation target (Fig. 6A, Pars. 54, 73).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sharma with the teaching of Ambrus to align the user with where the eye tracker system thinks the user is looking thereby improve the gaze detection as suggested by Ambrus (Par. 73).
As to claim 19, see claim 9 rejection/motivation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0261849 A1 to Hakoshima et al. teaches an evaluation device includes a gaze point detection unit that detects a position of a gaze point of use, and  an area setting unit that sets a specific area for a first indicator on the display screen; wherein a determination unit that determines whether the gaze point is present in the specific area based on the position thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692